DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 01/26/2022 has been received and entered.  By the amendment, claims 1-14, 16-18 are pending in the application.  Claim 20 is withdrawn from consideration.
Claims 1 and 18 are allowable. The restriction requirement as set forth in the Office action mailed on 08/18/2021 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claim 20 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claims 1-14, 16-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that a display substrate and a method for manufacturing of the same comprising a combination of various elements/steps as claimed more specifically at least one light output device and at least one reflecting device are disposed adjacent to each other, an orthographic projection of the at least one light output device on the base does not overlap with an orthographic projection of the at least one reflecting device on the base, each reflecting device is configured to reflect incident light that is incident to the reflecting device in a direction perpendicular to the base into one or more light output devices disposed on a side of the reflecting device, and the reflecting device includes a reflecting structure, and the reflecting structure includes a first structure and a second structure, the at least one light output device includes: at least one red light conversion device, at least one green light conversion device configured to emit green display light, and at least one blue light conversion device configured to emit blue display light in response to the received incident light; or, at least one blue light reflecting device each including a diffuse reflecting layer, and the diffuse reflecting layer including a plurality of diffusion particles 2Application No.: 16/902,711Docket No.: 081236-0295configured to reflect incident light that is incident into the blue light reflecting device out of the blue light reflecting device as set forth in claims 1 and 18.
Claims 2-14, 16, 17 and 20 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871